The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 February 11, 2011 Ms. Lisa Etheredge U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-4631 Phone (202) 551-3424 Fax (703) 813-6968 Re:Vertex Energy, Inc. Form 10-K for the Year Ended December 31, 2009 Dear Ms. Etheredge: Vertex Energy, Inc. (the “Company”) is in receipt of your comment letter dated February 2, 2011 (the “Letter”), in connection with the Company’s January 14, 2011 response to your December 16, 2010 comment letter, regarding among other things, the Company’s Form 10-K for the Year Ended December 31, 2009.The Company has unfortunately experienced unforeseen delays in responding to your Letter, and respectfully requests an extension in connection with its responses to the Letter until February 18, 2011. Very truly yours, /s/ John S. Gillies John S. Gillies Associate
